This dispute over the meaning of the ambiguous contract term “the date of scheduled expiration of the Leases” does not fall within the parties’ narrow alternative dispute resolution (ADR) clause providing for an independent financial professional to verify certain calculations based on a dollar figure for rental income as of that date (see McDonnell Douglas Fin. Corp. v Pennsylvania Power & Light Co., 858 F2d 825 [2d Cir 1988]). The focus of the ADR clause is a mathematical calculation; contract interpretation would be outside the expertise of the independent accountant acting as verifier (see Fit Tech, Inc. v Bally Total Fitness Holding Corp., 374 F3d 1, 8 [1st Cir 2004]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Acosta and Román, JJ.